Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (2007/0121010).
 	Regarding claim 1, Sasaki discloses a circuitry that: identifies a signal type of an image signal input from an external apparatus based on a synchronization signal (ST54A, para. 58, 59);
performs signal processing on the input image signal for displaying an image (ST56); and
reads information regarding the signal type at a time of past power-off that is stored (ST55), and that executes the signal processing at a time of power-on according to the signal type that is stored (ST56, para. 59).
	Regarding claim 2, Sasaki discloses in a case in which it is possible to read latest effective information, at the time of power-on, as the signal type at the time of the past power-off (ST55), the circuitry uses the signal type to control the signal processing (ST56) and to execute identification of the signal type of the input image signal (ST54A).

	Regarding claim 4, Sasaki discloses in a case in which it is impossible to read the latest effective information, at the time of power-on (ST40), as the signal type at the time of the past power-off, the circuitry uses the signal type of the image signal to start the signal processing (para. 0056).
	Regarding claim 5, Sasaki discloses in a case in which it is impossible to read the latest effective information (ST40), at the time of power-on, as the signal type at the time of the past power-off, the circuitry uses frequency information that is information indicating an appearance frequency for the signal type, to start the signal processing (para. 0055, 0056), and to execute the identification of the signal type of the input image signal (ST44).
	Regarding claim 6, Sasaki discloses in a case in which it is impossible to read latest effective information (ST40), at the time of power-on, as the signal type at the time of the past power-off, the circuitry uses a signal type of which the external apparatus is notified in advance to start the signal processing (para. 0034), and
to execute the identification of the signal type of the input image signal (ST44).
	Regarding claim 7, Sasaki discloses the circuitry causes information regarding the signal type of the image signal identified at timing of power-off to be stored (ST54D).

	Regarding claim 9, Sasaki discloses the circuitry causes information regarding the signal type to be stored at a time of power-off processing (ST54D, ST59).
	Regarding claim 11, Sasaki discloses the circuitry identifies the signal type and also performs processing for updating the frequency information according to the identification (ST54A).
	Regarding claim 12, the format detecting results as described in paragraph 0039 inherently includes a count processing on an image synchronizing signal as signal type identification processing.
	Regarding claim 13, Sasaki discloses an image projection section that projects and displays an image on a basis of the image signal processed by the signal processing section (para. 0039).
	Regarding claims 14-15, see similar rejections as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (2007/0121010) in view of Kim, II et al. (2017/0257668).

	Regarding claim 10, Sasaki does not disclose the circuitry transitions to a standby state in power-off processing, executes signal identification during a period of time of the standby state, and controls information regarding the signal type as a signal identification result to be stored as claimed.  Kim, from the similar field of endeavor, teaches an active standby mode for processing background applications during the standby mode in order to reduce power consumption (note abstract).  Thus, in order to power consumption, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Kim into Sasaki so that the signal identification operation could be carried out during the standby mode.
Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive.  
 	In regards to applicant’s argument that Sasaki does not describe identifying a signal type based on a synchronization signal, the examiner disagrees.  In paragraph 0007, Sasaki states that a video signal format is determined based on different attributes such as the horizontal scanning frequency, frame frequency, and aspect ratio.  It is well known that the horizontal scanning frequency and the frame frequency are synchronization signals.  These synchronization signals controls the scanning process of the image display.  Thus, these synchronization signals clearly meet the synchronization signal as claimed.  Since applicant fails to overcome the prior art, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422